MONTGOMERY, Judge
(dissenting).
I respectfully dissent because I feel that appellant’s business, after twenty-eight years of unquestioned, continuous service to Glasgow, should not now be seriously disturbed by an interpretation of a certificate which is so ambiguously drawn. The certificate under which appellant operated during that period .was issued June 14, 1937. No serious question was ever raised concerning its meaning until the present controversy. While I am not advocating certificate by prescriptive right, I do think that the doctrine of contemporaneous construction would require an acceptance of an interpretation of the language of the certificate to include appellant’s right to serve Glasgow as it had done, unquestioned, for twenty-eight years.
The principle of contemporaneous construction has long been used in construing constitutional and statutory enactments when the language was ambiguous. Board of Education of Louisville v. Sea, 167 Ky. 772, 181 S.W. 670; Nichols v. Wells, 2 Ky. (Sneed) 255; City of Louisville v. Kesselring, Ky., 257 S.W.2d 599. No reason is perceived why such rule of construction should not apply to the certificate in question.
*866A particularly pertinent case of contemporaneous construction is Clark’s Run & S. R. Turnpike Road Company v. Commonwealth, 96 Ky. 525, 29 S.W. 360, 16 Ky.Law Rep. 681, involving the construction of the charter of a turnpike company’s right to erect toll gates. When the turnpike company’s right was questioned in a quo warranto proceeding, it answered and “ * * * justified the erection and maintenance of the gates, upon the ground that it had the right to do so by virtue of the provisions of its charter, or if, upon a strict construction of the language, it might not have such right, yet that this right has been exercised continuously for more than 30 years, and had been acquiesced in by the state and the public for that length of time without complaint; and that this construction of the provisions of the charter asserted continuously and uninterruptedly for so long a time itself fixed a practical interpretation of these provisions, and established a right in the company in the nature of a right by prescription, now too late to call in question.”
It was therein held that a construction of the ambiguous provisions of the charter adopted by the incorporators and officers of the company for some thirty-four years which had been acquiesced in and, in effect, adopted by the public and the officers of the state and county for the length of time mentioned should prevail. In applying the principle of contemporaneous construction, this court upheld the right of the turnpike company to maintain toll gates as it had in the past. In doing so, it was pointed out that the practical construction given by those who enforce or those who carry into effect a charter is entitled to great respect and is perhaps decisive in cases of doubt.
I think the authorities cited require that the construction placed on Certificate Number 358 by appellant, other common carriers, the Department of Motor Transportation and its predecessors, and the public generally for twenty-eight years, whereby appellant was allowed to serve Glasgow, should continue to be recognized as the accepted construction of an ambiguous certificate. A construction which works inequality and hardship will not be enforced unless such construction is manda-torily required by the language employed. Martin v. Gage, 281 Ky. 95, 134 S.W.2d 966, 126 A.L.R. 449. Such a construction of the certificate here is not mandatorily required.
Therefore, I feel that the majority opinion is in error.